Citation Nr: 1611674	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-28 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple myeloma, claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for multiple myeloma (also claimed as bone marrow cancer), which he contends is due to herbicide exposure during his service in Korea.  After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claim may be finally adjudicated.

The Veteran contends that he was exposed to herbicides while stationed in or near the Korean Demilitarized Zone (DMZ).  Service personnel records indicate that the Veteran served with the A Battery, 7th Battalion, 2nd Artillery in Korea from December 1970 to January 1972.  The Veteran has indicated that he served in the DMZ during his deployment.  See the Veteran's statement dated March 2014.

VA's Adjudication Procedures Manual (M21-1), Part IV, Subpart ii, Chapter 1, Section H, paragraph 4(b) includes a table of "[t]he units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period" of 38 C.F.R. § 3.307(a)(6)(iv) (2014).  Although the Veteran's specific unit is not on the list, this does not automatically render his claim of exposure invalid.  Instead, per the M21-l, VA must send a request to the Joint Services Records Research Center (JSRRC), or other appropriate entity, for verification of exposure to herbicides.  Such action must be accomplished on remand.

Additionally, in a December 2013 VA Form 21-4142, the Veteran reported that he received treatment for his multiple myeloma at Forsyth Medical Center in Winston-Salem, North Carolina.  In a May 2010 letter, the Veteran's treating physician summarized some of the treatment the Veteran had received at Forsyth Medical Center.  Critically, these records are not contained in the claims file.  Thus, upon remand, VA should seek authorization from the Veteran to obtain the outstanding treatment records from the identified provider.

Also, upon remand, the Veteran's outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, including all records from Forsyth Medical Center in Winston-Salem, North Carolina, as referenced above.

3. With any necessary assistance from the Veteran, contact the JSRRC, or other appropriate entity, to determine whether the Veteran was exposed to herbicides while serving with the A Battery, 7th Battalion, 2nd Artillery in Korea from December 1970 to January 1972.

Any appropriate development to address these inquiries, such as request for or review of unit histories or Morning Reports must be conducted.

4. Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

